UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR 9004-2(c)

                                                                       Order Filed on May 28, 2019 by
WNI 19-025521                                                           Clerk U.S. Bankruptcy Court
                                                                           District of New Jersey
Shapiro & DeNardo, LLC
14000 Commerce Parkway, Suite B
Mount Laurel, NJ 08054
(856) 793-3080
Christopher A. DeNardo - 250782017
Krystin M. Kane - 171402015
Kathleen M. Magoon - 040682010
Donna L. Skilton - 013072007
Charles G. Wohlrab - 016592012
Elizabeth L. Wassall - 023211995
Jeffrey Rappaport - 003431991
Kristen D. Little - 017411997
Samantha Gable - 150622016
ATTORNEYS FOR WELLS FARGO BANK, N.A.
IN RE:                                                    CASE NO.: 19-11526-JNP

KIMBERLY J FRANCANO, DEBTOR                               JUDGE: HONORABLE JERROLD N.
                                                          POSLUSNY, JR.

                                                          Chapter: 7

                                     ORDER VACATING STAY

     The relief set forth on the following pages, numbered two (2) through two (2) is hereby ORDERED.




      DATED: May 28, 2019
        Upon the motion of SHAPIRO & DENARDO, LLC, Attorneys for WELLS FARGO BANK, N.A.
 under Bankruptcy Code section 362(d) for relief from the Automatic Stay as to certain real property as
 hereinafter set forth, and for cause shown,

          1. It is ORDERED that the Automatic Stay of Bankruptcy Code section 362(a) is vacated to permit the
movant to institute or resume and prosecute to conclusion one or more action(s) in the court (s) of appropriate
jurisdiction to foreclose mortgage(s) held by the movant or alternatively to allow movant to pursue alternatives to
foreclosure upon the following:

 ________    Land and premises commonly known as Lot 50 Block 707 fka Lot 33 Block 704 Commonly
 Known As 27 W. Cohawkin Road, Clarksboro, New Jersey 08020.

          2. It is ORDERED that the movant, its successors or assignees, may proceed with its rights and
 remedies under the terms of the subject mortgage and pursue its state court remedies including, but not limited
 to, taking the property to sheriff’s sale, in addition to potentially pursing other loss mitigation alternative,
 including, but not limited to, a loan modification, short sale or deed-in-lieu foreclosure. Additionally, any
 purchaser of the property as sheriff’s sale (or purchaser’s assignee) may take any legal action for enforcement
 of its right to possession of the property.

        3. The movant may join the Debtor and any trustee appointed in this case as defendants in its
 foreclosure action(s) irrespective of any conversion to any other chapter of the Bankruptcy Code.

        The movant shall serve this order on the Debtor, any trustee and other party who entered an appearance
 on the motion.
